                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA

                                                     NO. 2:19-CR-00009-KS-MTP
 v.


 HOPE EVANGUALE THOMLEY
 HOWARD RANDALL THOMLEY


                                                  ORDER


         The Court [grants] Defendant Randy Thomley’s Agreed Motion to File Under Seal. The

Agreed Motion to Continue Sentencing may be filed under seal.

         SO ORDERED AND ADJUDGED this _24th_ day of October, 2019.

                                                      ___s/Keith Starrett___________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE



Submitted by:

 /s/ Rachel M. Riley
Rachel M. Riley
Texas Bar No. 24093044
Rachel.Riley@kattenlaw.com
Admitted pro hac vice
Katten Muchin Rosenman LLP
1717 Main Street, Suite 3700
Dallas, TX 75201
Telephone: 214.765.3680
Facsimile: 214.765.3602




US_141915033v1_391132-00001 10/23/2019 10:30 AM
